Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2021 has been entered.

Election/Restrictions
Claim 26 is directed to an allowable product or apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 47—directed to the process of making or using an allowable product or apparatus, previously withdrawn from consideration as a result of a restriction requirement—is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/11/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JOSEPH MURPHY on 11/1/2021.
The application has been amended as follows: 
Cancel claim 53.
Amend claim 26 line 10-12 as follows:
said second liner fitting substantially [[entirely]] within said first liner forming a space between an outside wall of said second liner and an inside wall of said first liner and running a [[major]] substantial length of said second liner;
Amend claim 26 from pg. 3 line 22 to pg. 4 line 5 as follows:
said at least one vacuum air effluent port flowing air downwards along the outside wall of said first liner and flowing in a direction away from said top end and towards said bottom end, thereby creating a vacuum within the device, drawing air through the top end of said device in a direction away from said top end, down along an inside wall of said second liner and upwards between the outside wall of said second liner and the inside wall of said first liner and downwards along the outside wall of said first liner drawing material and solvent towards and out a drain of the first liner proximate said bottom end; said at least one vacuum air 
Amend claim 46 to add a period at the end of the claim:
46. The device of claim 26, wherein said device is selected from stainless steel, coated steel, aluminum and combinations thereof.
Amend claim 47 as follows:
A method of cleaning and drying a spraying unit , said method comprising: 
i) providing a spraying unit cleaning and drying device according to claim 26;
[[i)]] ii) introducing [[a]] the spraying unit to [[an]] the spraying unit receiving opening of the device; 
 iii) supplying air from said at least one vacuum air effluent port and supplying solvent from said at least one solvent effluent port while moving the spraying unit downwards into the device; 
[[iii)]] iv) assessing cleanliness of the spraying unit; 
v) stopping the supplying of solvent; 
vi) supplying air from said at least one drying air effluent port; and 
[[vi)]] vii) moving the spraying unit upwards out of the spraying unit receiving opening.

Allowable Subject Matter
Claims 26-30, 32-48, and 50-52 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or suggest the subject matter of claim 26, the independent claim. The most relevant prior art references are JOSEPH (Chinese Publication CN101537400) and JESSUP (US PGPUB 20150097051). JOSEPH teaches a device for cleaning and drying a spraying unit, wherein the device comprises: a housing; a first liner within said housing; a second liner within said first liner; vacuum air supply influent port, supply channel, and effluent port; solvent supply influent port, supply channel, and effluent port; drying air supply influent port, supply channel, and effluent port. JESSUP teaches that the second liner can fit substantially within the first liner. 
But JOSEPH, JESSUP and the prior art do not teach or suggest fairly: the housing’s bottom end is open to the environment; the first liner comprises a plurality of base arms extending radially outward from a drain of the first liner, and each base arm comprises a downward-extending leg; the housing’s bottom end is supported by the base arms so as to keep the bottom end open to the environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714